JohNson, Judge,
concurring in part and dissenting in part.
Appellant has contended here that these olives should be classified as “olives in brine, green” and also that they should be classified as “olives in brine, ripe.” However, the Customs Court has not ruled as to which of these classifications is applicable to the involved importation. Since this question has not been decided by the lower court, I do not feel that it is within our province to decide that question for them. Therefore, while I agree with the majority that these olives are not properly classified as “olives not specially provided for” and that they are “olives in brine,” I do not agree with the majority in that portion of their opinion deciding which of these classifications should prevail.